                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


BENJAMIN KARL SMITH,                               CV-18-08-GF-BMM

          Plaintiff,

    vs.
                                             ORDER ADOPTING FINDINGS AND
MR. HENSON, WARDEN FENDER,                       RECOMMENDATIONS
D.J. GODFREY, ASST. WARDEN
POWELL, CHAPLIN DELELLA, and
MR. MADRID,

          Defendants.



      Plaintiff Benjamin Smith filed a Complaint on January 16, 2018, alleging the

violation of his First, Eighth, and Fourteenth Amendment rights and the Religious

Land Use and Institutionalized Persons Act of 2000 (RLUIPA), 42 U.S.C. §

2000cc et seq. (Doc. 2.)

      Defendants Mr. Henson, Warden Fender, Mr. Madrid, Assistant Warden

Powell, and Chaplain Delella (“CoreCivic Defendants”) filed a Motion for

Summary Judgment on April 26, 2018, arguing that Smith failed to exhaust his

administrative remedies before filing his Complaint. (Doc. 16.) United States

Magistrate Judge John Johnston entered Findings and Recommendations in this
matter on September 18, 2018. (Doc. 23.) Judge Johnston found that Smith did not

exhaust Crossroad Correction Center’s administrative grievance procedure. (Doc.

23 at 9.) Judge Johnston recommended that the Court grant CoreCivic Defendants’

Motion for Summary Judgment. (Doc. 23 at 9.)

      Defendant D.J. Godfrey filed a Motion to Dismiss pursuant to Rule 12(b)(6)

on February 23, 2018. (Doc. 9.) Godfrey contends that Smith’s complaint does not

satisfy the Rule 12(b)(6) standard for two reasons. (Doc. 9 at 2-3.) First, Godfrey is

employed at Montana State Prison, not at Crossroads Correctional Center (“CCC”)

where the alleged violations occurred. (Doc. 9 at 2-3.) Second, Godfrey’s position

as the contracts bed coordinator has nothing to do with religious programming, the

basis of Smith’s complaint. (Doc. 9 at 3.) Because Smith failed to exhaust his

administrative remedies, Judge Johnston recommended that the Court deny

Godfrey’s motion to dismiss as moot. (Doc. 23 at 12.)

      No party has filed objections. The Court has reviewed Judge Johnston’s

Findings and Recommendations for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations and adopts

them in full.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 23) is ADOPTED IN FULL.
     IT IS FURTHER ORDERED that CoreCivic Defendants’ Motion for

Summary Judgment (Doc. 15) is GRANTED.

     IT IS FURTHER ORDERED that Defendant D.J. Godfrey’s Motion to

Dismiss (Doc. 9) is DENIED AS MOOT.

     DATED this 29th day of October, 2018.
